UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ROSLYN LA LIBERTE,

Plaintiff,
-against-

JOY REID,

Defendant.

 

Case No. 1:18-cv-05398-DLI-VMS
ECF Case

NOTICE OF MOTION AND SUPPORTING AFFIDAVITS

PLEASE TAKE NOTICE, that upon the Affidavits of John H. Reichman, Davian

Hoffman, and Joy-Ann Reid, dated December 17, 2018, and the exhibits annexed thereto, and

the accompanying Memorandum of Law, defendant Joy Reid, by and through their undersigned

attorneys, will move this Court, before the Hon. Dora L. Irizarry, at the United States District

|
Court, 225 Cadman Plaza East, Brooklyn, New York 11201, at a date and time to be designated

by this Court, for an order: (i) dismissing the Amended Complaint in this action with prejudice

against defendant pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure and

California’s Anti-SLAPP (strategic lawsuit against public participation) Statute, CA CIV,

$425.16; and (ii) award defendant her attorneys’ fees pursuant to the California Anti-SLAPP

Statute.

075863-002/00173250-1

 
Case 1:18-cv-05398-DLI-VMS Document17 Filed 12/17/18 Page 2 of 2 PagelD #: 171

Dated: New York, New York
December 17, 2018

TO:

G. Taylor Wilson

L. Lin Wood, P.C.

1180 West Peachtree Street, Suite 2040
Atlanta, Ga 30309

(404) 891-1402

(404) 506-9111 (fax)
twilson@twilson@linwoodlaw.com

Attorneys for Plaintiff Rosyln La Liberte

Respectfully submitted,

WACHTEL MISSRY, LLP

» ~IZ>

H. Reichman
Jdson L. Libou
Wachtel Missry LLP

885 Second Avenue

New York, NY 10017
Telephone: (212) 909-9500
Facsimile: (212) 909-9417

reichamn@wmlp.com
jlibou@wmllp.com

Attorneys for Defendant Joy-Ann
Reid

075863-002/00173250-1 2

 
